Citation Nr: 1455340	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-03 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for asthma, and if so, whether the claim may be allowed.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel
INTRODUCTION

The Veteran had active duty service from July 1971 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a November 2011 rating decision issued by the Regional Office (RO) in Columbia, South Carolina.

In July 2014, the Veteran testified at a Videoconference hearing before the undersigned.  A transcript of the hearing is of record.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appeal.  A review of the documents in such file reveals the July 2014 hearing transcript, and VA treatment records from August 1996 to March 2012.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.  


FINDING OF FACT

Evidence added to the record since the unappealed January 1987 rating decision denying entitlement to service connection for asthma is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim.


CONCLUSION OF LAW

New and material evidence has not been presented to reopen a claim of entitlement to service connection for asthma.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application.  In September 2010 and December 2010, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  This letter advised the Veteran that his claim was previously denied, defined "new and material evidence" and explained the reasons why the claim was previously denied in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  The issue was readjudicated in February 2012.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that examinations are in order.  VA did not provide the Veteran with an etiological examination because, as discussed in further detail below, the evidence does not establish in-service treatment or diagnoses of asthma or that his current asthma may be associated with service.  VA has made reasonable efforts to assist the appellant by obtaining relevant records which he has adequately identified.  The Veteran was notified and is aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

At the July 2014 Board hearing, testimony was elicited by the representative and the undersigned regarding the Veteran's symptomatology during and since service; thus the material issue on appeal was fully developed.  See 38 C.F.R. § 3.103(c)(2) (2014).


Legal Principles and Analysis

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence submitted since the last rating decision is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been submitted, the Board looks to the evidence submitted since the last final denial of the claim on any basis. Evans v. Brown, 9 Vet. App. 273, 285 (1996). The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is generally "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

In this case, the Veteran seeks to reopen a January 1987 rating decision denying entitlement to service connection for asthma.  That rating decision specifically noted that the Veteran's service treatment records were negative for diagnoses or treatment for asthma but that private treatment records showed diagnoses and treatment for asthma.  The January 1987 rating decision denied entitlement to service connection for asthma on the basis that there was no evidence of in-service treatment for asthma and because private treatment records showed that the Veteran gave conflicting evidence concerning the history of his asthma.  A January 1985 North Trident Regional Hospital record shows that the Veteran reported a history of asthma since age 22; another record from the same hospital dated about a week later shows that he reported a history of asthma since age two.  The Veteran was notified of the January 1987 rating decision in a letter dated from the same month but submitted nothing further until June 2001.  The RO's January 1987 denial of the claim is therefore final, and is not subject to revision on the same factual basis. 38 U.S.C.A. § 7105.

In September 2010, the Veteran submitted a request to reopen the claim of entitlement to service connection for asthma.  While the evidence obtained since the last final denial consists of VA medical records showing current treatment for asthma, that fact had already been established at the time of the January 1987 rating decision.  The Veteran has not furnished any evidence showing that asthma onset during his period of active duty or that it may be related to service; he has not established any new facts that were not considered in the January 1987 rating decision.  The only new medical evidence that could possibly support his claim consists of an August 1997 vocational rehabilitation evaluation noting a prior medical history of asthma for the last "twenty plus" years, and a May 1995 Providence Hospital record showing an assessment of a 20 year history of asthma.  Neither of these records, however, suggests a nexus to the Veteran's service.  Moreover, they are essentially redundant of the January 1985 private treatment records which show a prior medial history of asthma since age two and 22.  Indeed, even the Veteran's claims are essentially redundant and at the July 2014 hearing, he stated that he had only one attack while in service.  The Federal Circuit has held that, according to the plain language of the regulation, evidence that is merely cumulative of other evidence in the record cannot be new and material, even if that evidence had not previously been presented to the Board. See Anglin, 203 F. 3d at 1347.  Thus, the evidence is essentially duplicative of evidence submitted in the past.

In sum, because the evidence received since the last final decision is cumulative of the evidence already of record and does not provide a reasonable possibility of substantiating the claim, the Veteran has not submitted new and material evidence to reopen the claim of entitlement to service connection for asthma.  Thus, the claim must be denied.


ORDER

New and material evidence has not been received in order to reopen the claim of entitlement to service connection for asthma.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


